[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: OBJECTION TO AMENDED COMPLAINT
The defendants' objection to the plaintiff's request to amend the complaint is in four parts. First, defendants contend Counts One, Two, Four and Seven do not contain a plain and concise statement of the material facts. This issue should be raised by a motion to revise. Practice Book 147.
Second, defendants contend the addition of the claims in Count Seven and Eight will cause prejudice to the defendants due to the delay in plaintiff's filing the claims. The defendants have not stated how they will be prejudiced. Moreover, both sides to this dispute have failed to close the pleadings. It does not appear that defendants will be prejudiced by the granting of the request to amend.
Third, defendants contend that the claims set forth in Count Eight are barred by the Statute of Limitations. Gen. Stat. 52-597. This issue should be raised by a special defense. Practice Book 164.
Fourth, defendants contend the proposed amended complaint fails to comply with a request to revise which was previously granted. Contrary to defendants' assertion, the plaintiff did object to the request to revise. The parties failed to obtain a ruling on the request.
The defendants' objection to plaintiff's request for leave to amend the complaint is overruled.
GEORGE N. THIM, JUDGE